PER CURIAM.
The sole issue in this appeal is whether claimant, in a fall on June 14, 1972, suffered a new injury or an aggravation of a previous injury.
If the injury is an aggravation then defendant Aetna Casualty & Surety Company is responsible. If it is a new injury plaintiff Lumbermen’s Mutual Insurance Company is responsible.
 The hearing officer, initially, and the Workmen’s Compensation Board and the circuit court, each, in its de novo review, found claimant’s June 14, 1972, fall a new injury. The hearing officer’s determination was based in part on claimant’s testimony, which he found credible. We give weight to the hearing officer’s finding on issues involving credibility. Hannan v. Good Samaritan Hosp., 4 Or App 178, 471 P2d 831, 476 P2d 931 (1970), Sup Ct review denied (1971); Giese v. Safeway Stores, 10 Or App 452, 457, 499 P2d 1364, 501 P2d 982, Sup Ct review denied (1972). No useful purpose would be served in again setting forth the facts.
We have reviewed the record and agree with the determination of the hearing officer, the Board and the circuit court.
Affirmed.